EXHIBIT 10.3

 

FIRSTBANK CORPORATION

2006 STOCK COMPENSATION PLAN

 

ARTICLE 1

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

1.1     Establishment of the Plan. Firstbank Corporation, a Michigan corporation
(the “Company”), hereby establishes a stock compensation plan to be known as the
“Firstbank Corporation Stock Compensation Plan” (the “Plan”), as set forth in
this document. The Plan permits the granting of stock options, restricted stock,
and other stock-based awards to employees of the Company and its subsidiaries.

 

1.2     Purpose of the Plan. The purpose of the Plan is to promote the long-term
success of the Company for the benefit of the Company’s shareholders, through
stock-based compensation, by aligning the personal interests of the Company’s
employees with those of its shareholders. The Plan is also designed to allow
employees to participate in the Company’s future, as well as to enable the
Company to attract, retain and award good employees. Compensation related to
Awards under the Plan is generally intended to qualify as “performance-based
compensation” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (“Code”).

 

1.3     Term of Plan. No Awards shall be granted pursuant to the Plan on or
after the tenth anniversary of the Effective Date (“Termination Date”), provided
that Awards granted prior to the Termination Date may extend beyond that date.

 

ARTICLE 2

DEFINITIONS

 

For purposes of this Plan, the following terms shall have the meanings set forth
below:

 

2.1     Award means any award under this Plan of any Options, Restricted Stock,
Performance Shares or Other Stock-Based Award.

 

2.2     Award Agreement means an agreement evidencing the grant of an Award
under this Plan. Awards under the Plan shall be evidenced by Award Agreements
that set forth the details, conditions and limitations for each Award, as
established by the Committee, and shall be subject to the terms and conditions
of the Plan.

 

2.3     Award Date means the date that an Award is made, as specified in an
Award Agreement.

 

2.4     Board means the Board of Directors of the Company.

 

2.5     Change in Control is defined in Article 12.

 

2.6     Code means the Internal Revenue Code of 1986, as amended.

 

2.7     Committee means the Committee, as specified in Article 3, appointed by
the Board to administer the Plan.

 

2.8     Common Stock means the Common Stock, no par value per share, of the
Company.

 

2.9     Disability means permanent and total disability as determined under the
rules and guidelines established by the Committee for purposes of the Plan.

 

2.10     Early Retirement means the termination of a Participant’s employment
with the Company or a Subsidiary after the Participant has attained 55 years of
age and has been employed by the Company or a Subsidiary for at least ten years,
or such other age as shall be determined by the Committee in its sole discretion
or as otherwise may be set forth in the Award Agreement with respect to a
Participant.

 

 
 

--------------------------------------------------------------------------------

 

  

2.11     Effective Date means February 27, 2006.

 

2.12     Employee means any person employed by the Company or a subsidiary
(including officers and directors who are also employees).

 

2.13     Fair Market Value means the closing sale price per share of the Common
Stock on the relevant valuation date on the NASDAQ. If no sale of shares of
Common Stock is reflected on the NASDAQ on a date, “Fair Market Value” shall be
determined on the first day prior thereto on which there was a sale of shares of
Common Stock reflected on NASDAQ. If the Common Stock is not traded on the
NASDAQ, then the fair market value shall be determined by reference to the
market on which the Common Stock then trades.

 

2.14     Incentive Stock Option or ISO means an option to purchase shares of
Common Stock granted under Article 6, which is designated as an Incentive Stock
Option and is intended to meet the requirements of Section 422 of the Code.

 

2.15     “NASDAQ” shall mean the National Association of Securities Dealers
Automated Quotation System or any successor then in use.

 

2.16     Non-Employee Director has the meaning set forth in Rule 16b-3(b)(3)(i)
or any successor definition adopted by the Securities and Exchange Commission.

 

2.17     Nonqualified Stock Option or NQSO means an option to purchase shares of
Common Stock, granted under Article 6, which is not an Incentive Stock Option.

 

2.18     Normal Retirement means the termination of a Participant’s employment
with the Company or a Subsidiary after the Participant has attained 62 years of
age, and has been employed by the Company or a Subsidiary for at least five
years, or such other age as shall be determined by the Committee in its sole
discretion or as otherwise may be set forth in the Award Agreement with respect
to a Participant and a particular Award.

 

2.19     Option means an Incentive Stock Option or a Nonqualified Stock Option.

 

2.20     Option Price means the price at which a share of Common Stock may be
purchased by a Participant pursuant to an Option, as determined by the
Committee.

 

2.21     Other Stock-Based Award means an Award under Article 9 of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock.

 

2.22     Participant means an Employee of the Company or a Subsidiary who holds
an outstanding Award granted under the Plan.

 

2.23     Performance Shares means an Award granted under Article 8 of this Plan
evidencing the right to receive Common Stock or cash of an equivalent value at
the end of a specified performance period and upon achievement of specified
performance goals or objectives.

 

2.24     Permitted Transferee means (i) the spouse, a child, or a grandchild of
a Participant (each an “Immediate Family Member”), (ii) a trust for the
exclusive benefit of a Participant and/or one or more Immediate Family Members,
or (iii) a partnership or limited liability company whose only partners or
members are a Participant and/or one or more Immediate Family Members.

 

2.25     Restricted Stock means an Award granted to a Participant under Article
7 of this Plan.

 

2.26     Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934 (the “Act”), as amended
from time to time or any successor rule.

 

 
2

--------------------------------------------------------------------------------

 

  

2.27     Subsidiary means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
at least fifty percent (50%) of the combined equity thereof.

 

2.28     Termination of Employment means the termination of a Participant’s
employment with the Company or a Subsidiary. A Participant employed by a
Subsidiary shall also be deemed to incur a Termination of Employment if the
Subsidiary ceases to be a Subsidiary and the Participant does not immediately
thereafter become an Employee of the Company or another Subsidiary.

 

ARTICLE 3

ADMINISTRATION

 

3.1     The Committee. The Plan shall be administered by a Committee designated
by the Board consisting of not less than two (2) directors who shall be
appointed from time to time by the Board, each of whom shall qualify as a
Non-Employee Director. Initially, the Committee shall consist of all directors
of the Company who are Non-Employee Directors.

 

3.2     Committee Authority. Subject to the Company’s Articles of Incorporation,
Bylaws and the provisions of this Plan, the Committee shall have full authority
to grant Awards to Employees of the Company or a Subsidiary. Awards may be
granted singly, in combination, or in tandem. The authority of the Committee
shall include the following:

 

(a)  To select the Employees of the Company or a Subsidiary to whom Awards may
be granted under the Plan;

 

(b)  To determine whether and to what extent Options, Restricted Stock,
Performance Shares and Other Stock-Based Awards, or any combination thereof are
to be granted under the Plan;

 

(c)  To determine the number of shares of Common Stock to be covered by each
Award;

 

(d)  To determine the terms and conditions of any Award Agreement, including,
but not limited to, the Option Price, any vesting restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors as the Committee shall determine in its sole
discretion;

 

(e)  To determine whether, to what extent and under what circumstances grants of
Awards are to operate on a tandem basis and/or in conjunction with or apart from
other cash compensation arrangements made by the Company or any Subsidiary other
than under the terms of this Plan;

 

(f)  To determine under what circumstances an Award may be settled in cash,
Common Stock, or a combination thereof; and

 

(g)  To determine to what extent and under what circumstances shares of Common
Stock and other amounts payable with respect to an Award shall be deferred.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (including any Award Agreement) and to
otherwise supervise the administration of the Plan. However, the Committee shall
take no action which will impair any Award previously granted under the Plan or
cause the Plan or the Award not to meet the requirements of Rule 16b-3. A
majority of the Committee shall constitute a quorum, and the acts of a majority
of a quorum at any meeting, or acts reduced to or approved in writing by a
majority of the members of the Committee, shall be the valid acts of the
Committee. The interpretation and construction by the Committee of any
provisions of the Plan or any Award granted under the Plan shall be final and
binding upon the Company, each Subsidiary, the Board and Participants, including
their respective heirs, executors and assigns. No member of the Board or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or an Award granted hereunder, and the Company shall
indemnify and hold each such person harmless from and against any claim, demand,
judgment, damages, cost, expense, and other liability resulting from or arising
out of any such action or determination.

 

 
3

--------------------------------------------------------------------------------

 

  

ARTICLE 4

COMMON STOCK SUBJECT TO THE PLAN

 

Subject to adjustment as provided in Section 12.1, the maximum aggregate number
of shares of Common Stock which may be issued under this Plan shall not exceed
300,000 shares, which may be either unauthorized and unissued Common Stock or
issued Common Stock reacquired by the Company (“Plan Shares”). Determinations as
to the number of Plan Shares that remain available for issuance under the Plan
shall be made in accordance with such rules and procedures as the Committee
shall determine from time to time, which shall be consistent with the
requirements of Rule 16b-3 and such interpretations thereof. If an Award expires
unexercised or is forfeited, canceled, terminated or settled in cash in lieu of
Common Stock, the shares of Common Stock that were theretofore subject (or
potentially subject) to such Award may again be made subject to an Award
Agreement.

 

ARTICLE 5

ELIGIBILITY

 

The persons who shall be eligible to receive Awards under the Plan shall be such
Employees as the Committee shall select from time to time. In making such
selections, the Committee shall consider such factors as the Committee in its
discretion shall deem relevant. Participants may hold more than one Award, but
only on the terms and subject to the restrictions set forth in the Plan and
their respective Award Agreements.

 

ARTICLE 6

STOCK OPTIONS

 

6.1     Options. Options may be granted alone or in addition to other Awards
granted under this Plan. Each Option granted under this Plan shall be either an
Incentive Stock Option (“ISO”) or a Nonqualified Stock Option (“NQSO”).

 

6.2     Grants. The Committee shall have the authority to grant to any
Participant one or more Incentive Stock Options, Nonqualified Stock Options, or
both types of Options. To the extent that any Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of its exercise or otherwise), such Option or the portion thereof which does not
qualify shall constitute a separate Nonqualified Stock Option.

 

6.3     Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422. An Incentive
Stock Option shall not be granted to an individual who, on the Award Date, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company. The aggregate Fair Market Value,
determined on the Award Date of the shares of Common Stock with respect to which
one or more Incentive Stock Options (or other incentive stock options within the
meaning of Section 422 of the Code, under all other option plans of the Company)
granted on or after January 1, 1987, that are exercisable for the first time by
a Participant during any calendar year shall not exceed the $100,000 limitation
imposed by Section 422(d) of the Code.

 

6.4     Terms of Options. Options granted under the Plan shall be evidenced by
Award Agreements in such form as the Committee shall, from time to time approve.
Each such Award Agreement shall comply with and be subject to the following
terms and conditions:

 

(a)  Option Price. The Option Price per share of Common Stock purchasable under
an Option shall be determined by the Committee at the time of grant but shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock at the Award Date.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(b)  Option Term. The term of each Option shall be fixed by the Committee, but
no Option shall be exercisable more than ten (10) years after the Award Date.

 

(c)  Exercisability. Except as provided in Section 12.2, no Option shall be
exercisable either in whole or in part prior to the first anniversary of the
Award Date. Thereafter, an Option shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee and
set forth in the Award Agreement. If the Committee provides that any Option is
exercisable only in installments, the Committee may at any time waive such
installment exercise provisions, in whole or in part, based on such factors as
the Committee may determine.

 

(d)  Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Options may be exercised in
whole or in part at any time during the term of the Option, by giving written
notice of exercise to the Company specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price in such form as the Committee may accept. Notwithstanding the foregoing,
an Option shall not be exercisable with respect to less than 50 shares of Common
Stock unless the remaining shares covered by an Option are fewer than 50 shares.
If and to the extent determined by the Committee in its sole discretion at or
after grant, payment in full or in part may also be made in the form of Common
Stock owned for at least six consecutive months by the Participant (and for
which the Participant has good title free and clear of any liens and
encumbrances) or Restricted Stock, or by reduction in the number of shares
issuable upon such exercise based, in each case, on the Fair Market Value of the
Common Stock on the last trading date preceding payment as determined by the
Committee (without regard to any forfeiture restrictions applicable to
Restricted Stock). No shares of stock shall be issued until payment has been
made. A Participant shall generally have the rights to dividends or other rights
of a shareholder with respect to shares subject to the Option when the optionee
has given written notice of exercise, has paid for such shares as provided
herein, and, if requested, has given the representation described in Section
13.1 of the Plan. Notwithstanding the foregoing, if payment in full or in part
has been made in the form of Restricted Stock, an equivalent number of shares of
Common Stock issued on exercise of the Option shall be subject to the same
restrictions and conditions, and during the remainder of the Restriction Period
(as defined in Section 7.3(a)), applicable to the shares of Restricted Stock
surrendered therefor.

 

(e)  Nontransferability of Options. No Option may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, provided, however, a Nonqualified Stock Option
may be transferred, without consideration, to a Permitted Transferee if the
Participant satisfies such conditions to the transfer as may be required by the
Committee. A Permitted Transferee shall succeed to all rights and benefits
(except any right to further transfer of the Option) and be subject to all
obligations and limitations applicable to the original Participant. However,
such rights and benefits (except any right to further transfer the Option), and
obligations and limitations shall be determined as if the original Participant
continued to hold the Option, whereby provisions of this Plan dealing with
termination of employment, retirement, disability or death of a Participant will
continue to refer to the original Participant regardless of whether a
Nonqualified Stock Option has been transferred to a Permitted Transferee. The
Company shall have no obligation to notify a Permitted Transferee of the
termination of employment, retirement, disability, or death of a Participant.
Further, all Options shall be exercisable, during the Participant’s lifetime,
only by such Participant, or, in the case of a Nonqualified Stock Option, by a
Participant or a Permitted Transferee, as the case may be. The designation of a
person entitled to exercise an Option after a person’s death will not be deemed
a transfer.

 

(f)  Termination of Employment for Reasons other than Normal Retirement, Early
Retirement, Disability, or Death. Upon Termination of Employment for any reason
other than Normal Retirement, Early Retirement or on account of Disability or
death, each Option held by such Participant shall, to the extent rights to
purchase shares under such Option have accrued at the date of such Termination
of Employment and shall not have been fully exercised, remain exercisable, in
whole or in part, for a period of three (3) months following such Termination of
Employment, subject, however, to prior expiration of the term of such Option and
any other limitations on the exercise of such Option in effect. Upon Termination
of Employment for cause (as determined by the Committee in its sole discretion),
the Participant shall have no right to exercise any outstanding unexercised
Option granted under this Plan.

  

 
5

--------------------------------------------------------------------------------

 

 

(g)  Termination of Employment for Normal Retirement. Upon Termination of
Employment by reason of Normal Retirement, each Option held by such Participant
shall, to the extent rights to purchase shares under such Option have accrued at
the date of such Normal Retirement and shall not have been fully exercised,
remain exercisable, in whole or in part, for a period of fifteen (15) months
following such Termination of Employment, subject, however, to prior expiration
of the term of such Option and any other limitations on the exercise of such
Option in effect. If the Participant dies after such Normal Retirement, the
Participant’s Options shall be exercisable in accordance with Section 6.4(j)
below.

 

(h)  Termination of Employment for Early Retirement. Upon Termination of
Employment by reason of Early Retirement, each Option held by such Participant
shall, to the extent rights to purchase shares under such Option have accrued at
the date of such Early Retirement and shall not have been fully exercised,
remain exercisable, in whole or in part, for a period of fifteen (15) months
year following such Termination of Employment, subject, however, to prior
expiration of the term of such Option and any other limitations on the exercise
of such Option in effect. If the Participant dies after such Early Retirement,
the Participant’s Options shall be exercisable in accordance with Section 6.4(j)
below.

 

(i)  Termination of Employment for Disability. Upon Termination of Employment by
reason of Disability, each Option held by such Participant shall, to the extent
rights to purchase shares under such Option have accrued at the date of such
Disability and shall not have been fully exercised, remain exercisable, in whole
or in part, for a period of one (1) year following such Termination of
Employment, subject, however, to prior expiration of the term of such Option and
any other limitations on the exercise of such Option in effect. If the
Participant dies after such Disability, the Participant’s Options shall be
exercisable in accordance with Section 6.4(j) below.

 

(j)  Termination of Employment for Death. Upon Termination of Employment due to
death, each Option held by such Participant shall, to the extent rights to
purchase shares under such Option have accrued at the date of death and shall
not have been fully exercised, remain exercisable, in whole or in part, by the
personal representative of the Participant’s estate or by any person or persons
who shall have acquired the Option directly from the Participant by bequest or
inheritance only under the following circumstances and during the
following periods: (i) if the Participant dies while employed by the Company or
a Subsidiary, at any time within one (1) year after his death, or (ii) if the
Participant dies during the extended exercise period following Termination of
Employment specified in Section 6.4(g) or Section 6.4(h), at any time within the
longer of such extended period or one (1) year after death, subject, however, in
any case, to the prior expiration of the term of such Option and any other
limitations on the exercise of such Option in effect.

 

(k)  Termination of Options. Any Option that is not exercised within whichever
of the exercise periods specified in Sections 6.4(f), (g), (h), (i) or (j) is
applicable shall terminate upon expiration of such exercise period.

 

(l)  Termination for Cause. Notwithstanding the foregoing, if a Participant’s
employment with the Company or a Subsidiary is terminated for cause (as
determined by the Committee in its sole discretion), then the Participant shall
have no right to exercise any outstanding unexercised Option granted under this
Plan.

 

(m)  Purchase and Settlement Provisions. The Committee may at any time offer to
purchase an Option previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the Participant at the time that
such offer is made.

 

ARTICLE 7

RESTRICTED STOCK

 

7.1     Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the eligible persons to whom, and the time or times at
which, grants of Restricted Stock will be made, the number of shares to be
awarded, the price (if any) to be paid by the Participant, the time or times
within which such Awards may be subject to forfeiture, the vesting schedule and
rights to acceleration thereof, and all other terms and conditions of the
Awards. The Committee may condition the grant of Restricted Stock upon the
achievement of specific business objectives, measurements of individual or
business unit or Company performance, or such other factors as the Committee may
determine. The provisions of Restricted Stock awards need not be the same with
respect to each Participant, and such Awards to individual Participants need not
be the same in subsequent years.

 

 
6

--------------------------------------------------------------------------------

 

 

 

7.2     Awards and Certificates. A prospective Participant selected to receive a
Restricted Stock Award shall not have any rights with respect to such Award,
unless and until such Participant has executed an Award Agreement evidencing the
Award and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

 

(a)  Acceptance. Awards of Restricted Stock must be accepted within a period of
20 days (or such shorter period as the Committee may specify at grant) after the
Award Date, by executing an Award Agreement and by paying whatever price (if
any) the Committee has designated for such shares of Restricted Stock.

 

(b)  Legend. The Committee in its discretion may elect to have shares of
Restricted Stock issued in book-entry form with an appropriate notation
referencing any applicable restrictions. Alternatively, the Committee may in its
discretion determine that a Participant receiving a Restricted Stock Award be
issued a stock certificate in respect of such shares of Restricted Stock. Any
stock certificates shall be registered in the name of such Participant, and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Firstbank Corporation 2006 Stock Compensation Plan and related Award Agreement
entered into between the registered owner and the Company, dated
____________________. Copies of such Plan and Award Agreement are on file in the
offices of the Company, 311 Woodworth Avenue, Alma, Michigan 48801.”

 

(c)  Custody. The Committee may require that the stock certificates (if any)
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Award of Restricted
Stock, the Participant shall have delivered a duly signed stock power, endorsed
in blank, relating to the Common Stock covered by such Award.

 

7.3     Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Plan shall be subject to the following restrictions and
conditions:

 

(a)  Restriction Period. Subject to the provisions of this Plan and the Award
Agreement, during a period set by the Committee (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, or assign shares
of Restricted Stock awarded under this Plan. Subject to these limits, the
Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance and/or such other factors or
criteria as the Committee may determine.

 

(b)  Rights as Shareholder. Except as provided in this subsection (b) and
subsection (a) above, the Participant shall have, with respect to the shares of
Restricted Stock, all of the rights of a holder of shares of Common Stock of the
Company including the right to receive any dividends. If any dividends or other
distributions are paid in shares of Common Stock, such shares shall be subject
to the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid.

 

(c)  Termination of Employment. Subject to the applicable provisions of the
Award Agreement and this Article 7, upon Termination of Employment for any
reason during the Restriction Period, all Restricted Shares still subject to
restriction will vest or be forfeited in accordance with the terms and
conditions established by the Committee as specified in the Award Agreement.

  

 
7

--------------------------------------------------------------------------------

 

 

(d)  Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the Company shall remove the legend
referred to in Section 7.2(b) above from the certificates for such shares and
such certificates shall be delivered to the Participant.

 

(e)  Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article 7.

 

ARTICLE 8

PERFORMANCE SHARES

 

8.1     Award of Performance Shares. Performance Shares may be awarded either
alone or in addition to other Awards granted under this Plan. The Committee
shall determine the eligible persons to whom and the time or times at which
Performance Shares shall be awarded, the number of Performance Shares to be
awarded to any person, the duration of the period (the “Performance Period”)
during which, and the conditions under which, receipt of the Performance Shares
will be deferred, and the other terms and conditions of the Award in addition to
those set forth in Section 8.2, as specified in the Award Agreement. The
Committee may condition the grant of Performance Shares upon the achievement of
specific business objectives, measurements of individual or business unit or
Company performance, or such other factors or criteria as the Committee shall
determine. The provisions of the award of Performance Shares need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

 

8.2     Terms and Conditions. Performance Shares awarded pursuant to this
Article 8 shall be subject to the following terms and conditions:

 

(a)  Nontransferability. Subject to the provisions of this Plan and the related
Award Agreement, Performance Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered during the Performance Period. At the expiration
of the Performance Period, share certificates or cash of an equivalent value (as
the Committee may determine in its sole discretion) shall be delivered to the
Participant, or his legal representative, in a number equal to the Performance
Shares covered by the Award Agreement.

 

(b)  Dividends. Unless otherwise determined by the Committee at the time of
Award, amounts equal to any cash dividends declared during the Performance
Period with respect to the number of shares of Common Stock covered by a
Performance Share Award will not be paid to the Participant.

 

(c)  Termination of Employment. Subject to the provisions of the Award Agreement
and this Article 8, upon Termination of Employment for any reason during the
Performance Period for a given Award, the Performance Shares in question will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at or after grant.

 

(d)  Accelerated Vesting. Based on service, performance and/or such other
factors or criteria as the Committee may determine and set forth in the Award
Agreement, the Committee may, at or after grant, accelerate the vesting of all
or any part of any award of Performance Shares and/or waive the deferral
limitations for all or any part of such Award.

 

ARTICLE 9

OTHER STOCK-BASED AWARDS

 

9.1     Other Awards. Other Awards of Common Stock and other Awards that are
valued in whole or in part by reference to, or are payable in or otherwise based
on, Common Stock (“Other Stock-Based Awards”), may be granted either alone or in
addition to or in tandem with Options, Restricted Stock or Performance Shares.
Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Common Stock to be awarded pursuant to such
awards, and all other conditions of the Awards. The Committee may also provide
for the grant of Common Stock under such Awards upon the completion of a
specified performance period. The provisions of Other Stock-Based Awards need
not be the same with respect to each Participant and such Awards to individual
Participants need not be the same in subsequent years.

 

 
8

--------------------------------------------------------------------------------

 

  

9.2     Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article 9 shall be set forth in an Award Agreement and shall be subject to the
following terms and conditions:

 

(a)  Nontransferability. Subject to the provisions of this Plan and the Award
Agreement, shares of Common Stock subject to Awards made under this Article 9
may not be sold, assigned, transferred, pledged, or otherwise encumbered prior
to the date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.

 

(b)  Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of this Plan and the Award Agreement, the
recipient of an Award under this Article 9 shall be entitled to receive,
currently or on a deferred stock basis, dividends or other distributions with
respect to the number of shares of Common Stock covered by the Award.

 

(c)  Vesting. Any Award under this Article 9 and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.

 

(d)  Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article 9.

 

(e)   Price. Common Stock issued or sold under this Article 9 may be issued or
sold for no cash consideration or such consideration as the Committee shall
determine and specify in the Award Agreement.

 

ARTICLE 10

TERMINATION OR AMENDMENT OF THE PLAN

 

The Board may at any time amend, discontinue or terminate this Plan or any part
thereof (including any amendment deemed necessary to ensure that the Company may
comply with any applicable regulatory requirement); provided, however, that,
unless otherwise required by law, the rights of a Participant with respect to
Awards granted prior to such amendment, discontinuance or termination, may not
be impaired without the consent of such Participant and, provided further,
without the approval of the Company’s shareholders, no amendment may be made
which would (i) increase the aggregate number of shares of Common Stock that may
be issued under this Plan (except by operation of Section 12.1); (ii) change the
definition of Employees eligible to receive Awards under this Plan; (iii)
decrease the option price of any Option to less than one hundred percent (100%)
of the Fair Market Value on the Award Date for an Option; (iv) extend the
maximum option period under Section 6.4(b) of the Plan; or (v) cause the Plan
not to comply with either Rule 16b-3, or any successor rule under the Act, or
Section 162(m) of the Code. The Committee may amend the terms of any Award
theretofore granted, prospectively or retroactively, but, subject to Section
12.2, no such amendment or other action by the Committee shall impair the rights
of any Participant without the Participant’s consent. Awards may not be granted
under the Plan after the Termination Date, but Awards granted prior to such date
shall remain in effect or become exercisable pursuant to their respective terms
and the terms of this Plan.

 

ARTICLE 11

UNFUNDED PLAN

 

This Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment not yet made to a Participant
by the Company, nothing contained herein shall give any such Participant any
rights that are greater than those of a general creditor of the Company.

 

 
9

--------------------------------------------------------------------------------

 

 

 

ARTICLE 12

ADJUSTMENT PROVISIONS

 

12.1     Antidilution. Subject to the provisions of this Article 12, if the
outstanding shares of Common Stock are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
such shares of Common Stock or other securities, through merger, consolidation,
sale of all or substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment may be made in (i) the
maximum number and kind of shares provided in Article 4 of the Plan, (ii) the
number and kind of shares or other securities subject to the then outstanding
Awards, and (iii) the price for each share or other unit of any other securities
subject to the then outstanding Awards.

 

12.2     Change in Control. In the event of a merger or consolidation of the
Company with or into another corporation or any other entity or the exchange of
substantially all of the outstanding stock of the Company for shares of another
entity in which, after either transaction, the prior shareholders of the Company
own less than 50% of the voting shares of the continuing or surviving entity, or
in the event of the sale of all or substantially all of the assets of the
Company, (either event, a “Change of Control”), then each outstanding Award
shall be assumed or an equivalent option or award substituted by the successor
corporation or a parent or subsidiary of the successor corporation, with
appropriate adjustments as to the number and kind of shares and prices. In the
event that the Administrator determines that the successor corporation or a
parent or a subsidiary of the successor corporation has refused to assume or
substitute an equivalent option or award for each outstanding Award, then all
Awards then outstanding under the Plan will be fully vested and exercisable and
all restrictions will immediately cease. If an Award becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Change of
Control, the Administrator shall notify all Participants that all outstanding
Options shall be fully exercisable for a period of thirty (30) days from the
date of such notice and that any Options that are not exercised within such
period shall terminate upon the expiration of such period.

 

12.3     Adjustments by Committee. Any adjustments pursuant to this Article 12
will be made by the Committee, whose determination as to what adjustments will
be made and the extent thereof will be final, binding, and conclusive. No
fractional interest will be issued under the Plan on account of any such
adjustments. Only cash payments will be made in lieu of fractional shares.

 

ARTICLE 13

GENERAL PROVISIONS

 

13.1     Legend. The Committee may require each person purchasing shares
pursuant to an Award under the Plan to represent to and agree with the Company
in writing that the Participant is acquiring the shares without a view to
distribution thereof. In addition to any legend required by this Plan, the
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for shares
of Common Stock delivered under the Plan shall be subject to such stock transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed, any
applicable federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

13.2     No Right to Employment. Neither this Plan nor the grant of any Award
hereunder shall give any Participant or other Employee any right with respect to
continuance of employment by the Company or any Subsidiary, nor shall there be a
limitation in any way on the right of the Company or any Subsidiary by which an
Employee is employed to terminate his or her employment at any time.

 

13.3     Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to this Plan, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of any federal, state or local taxes
required by law to be withheld. Unless otherwise prohibited by the Committee,
each Participant may satisfy any such withholding tax obligation by any of the
following means or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold from the shares otherwise issuable to
the Participant a number of shares having a Fair Market Value as of the Tax Date
(defined below), less than or equal to the amount of the withholding tax
obligation; or (c) delivering to the Company unencumbered shares owned by the
Participant having a Fair Market Value, as of the Tax Date, less than or equal
to the amount of the withholding tax obligation. The “Tax Date” shall be the
date that the amount of tax to be withheld is determined.

 

 
10

--------------------------------------------------------------------------------

 

  

13.4     No Assignment of Benefits. No Option, Award or other benefit payable
under this Plan shall, except as otherwise specifically provided in this Plan or
as otherwise specifically provided by law, be subject in any manner to
alienation, attachment, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to alienate, attach, sell, transfer, assign, pledge,
encumber or charge, any such benefits shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

 

13.5     Governing Law. This Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws and in the courts of the
state of Michigan.

 

13.6     Application of Funds. The proceeds received by the Company from the
sale of shares of Common Stock pursuant to Awards granted under this Plan will
be used for general corporate purposes.

 

13.7     Rights as a Shareholder. Except as otherwise provided in an Award
Agreement, a Participant shall have no rights as a shareholder of the Company
until he or she becomes the holder of record of Common Stock.

 

ARTICLE 14

SHAREHOLDER APPROVAL

 

The Plan shall be effective on the Effective Date and shall be submitted for
approval by the shareholders of the Company at the 2006 annual meeting of
shareholders. If the shareholders do not approve the Plan at such meeting, the
Plan, and any Awards granted or other action taken under the Plan, shall
terminate and be void and of no effect.

 

 

 

11